Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendments
Applicant has filed an amendment on 12/2/2021 amending claim 1. No claim has been canceled and new claims 4-20 have been introduced.
In virtue of this communication, claims 1-20 are currently pending in the instant application.  

Response to Remarks
Applicant amends claim 1 along with adding new claims 4-20, submits none of the cited reference describes module connector with the recited connection points. The Office respectfully disagrees. Reference Hara teaches both electrical connectors and connection points at least in paragraphs [0066], [0071] and Figs 9-10. Reference Hara also teaches both mounting connectors and mounting points at least in Figs 5-9 and 19, as well as in many paragraphs within the Specification. The Office maintains the cited references continue to render the amended and traversed subject matter obvious. 

Claim Objections
Claims 2-3 and 6-7 are objected to as claim 6 is identical to claim 2, and claim 7 is identical to claim 3. The duplicated claims should be removed.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 103 as being unpatentable over Hara; Zenichiro et al. (US 20070103386 A1) in view of Newton, John (US 20020118177 A1) and Cope; Richard et al. (US 20120236509 A1)
As to claim 1, Hara discloses a display system (Fig. 1) comprising: 
- a matrix of display modules that form a display screen ([0036] ... FIG. 1 to FIG. 10. FIG. 1 is a block diagram showing an example of the system constitution of a display system which allows a large-sized display device to perform a display, FIG. 2 is a view showing an example of the constitution of a display module which is a constitutional element which constitutes a display screen of the large-sized display device) having a display surface ([0055] As shown in FIG. 5, in a state that the display screen assembling step is completed, ... as shown in the drawing, this embodiment adopts the structure in which the waterproof frame body 1 f 2 projects toward the front side from a front-side surface of the display screen 10 by a size T12); 
- a plurality of mounting brackets mounted to the display modules ([0052] Here, FIG. 4 which is the view showing the assembling step, the waterproof frame 1 f is mounted on the support struts 63, 63, 63 of the display device mounting structure 6 using general mounting means such as screwing using bolts or the like) wherein the dimensions of the mounting brackets correspond to dimensions of the display modules ([0051] In FIG. 3, FIG. 4 and FIG. 5, the waterproof frame 1 f of the display device 1 is constituted of a back plate 1 f 1 having a rectangular shape as viewed from a front side and a waterproof frame body 1 f 2 which is integrally mounted on the whole periphery of the back plate 1 f 1 in a picture-frame-like shape. [0053] a module mounting frame 100 having a grid shape as viewed from a front side is mounted by screwing or using other general mounting means) and
- a plurality of system modules mounted to the mounting brackets ([0042] As the display modules 11, 12, . . . 1 n, 21, 22, . . . 2 n, . . . m1, m2, . . . mn, a display module xx having the same constitution is used. For example, as shown in FIG. 2 which shows one example of the well-known constitution, the display module xx is constituted of a display device xx1 which is constituted of a plurality of pixels, a drive circuit xx2 which drives the display device xx1. [0043] Further, the drive circuit xx2, the image memory xx3 and the control circuit xx4 are formed on a common substrate xxb, and are mounted on a back surface side of the display device xx1). 
Hara fails to directly disclose the system modules in the display system include radiation sources and radiation sensors for position sensing. 
However, in a pertinent field of endeavor, Newton discloses a display system with various modules wherein at least some of the system modules include radiation sensors and wherein at least some of the system modules include radiation sources ([0026] ... FIG. 1 is a block diagram illustrating an exemplary touch panel display system 100 in accordance with an exemplary embodiment of the present invention. The touch panel display system 100 comprises a computing device 101 functionally coupled to a touch panel display screen 150. [0031] For example, the processor 102 may monitor activation of the emitters 156 and energy beam detection signals generated by the detectors 159 in order to build a profile or “detection map” indicating which detectors 159 receive energy beams at any particular time). 
The combination of Hara and Newton continues to teach wherein each module connector includes two sets of connection points, and wherein corresponding connection points in each set are electrically coupled to one another, and wherein each module connector provides an electrical connection between adjacent system modules (Hara [0071] Here, as shown in FIG. 10, the respective power source cables 100HPC and the respective signal cables 100HSC in the inside of the respective lateral beams 100H are connected with each other in the inside of the longitudinal beams 100V. See also paragraph [0075]). 
It would have been obvious to one of ordinary skill in the art to integrate Newton's touch detection system into Hara’s display panel, because this energy beams based detection system  is “adapted to provide an intuitive and easy-to-use touch panel interface”, as disclosed by Newton in paragraph [0068]. 

As to claims 2 and 6, Hara and Newton disclose the position sensing system of claim 1, further including a system controller coupled to the radiation sensors and radiation sources (Newton [0028]  For example, the detectors 159 of the touch panel display screen 150 may be connected to the computing device 101 by way of an input port and may provide input to the processor 102 via an input port interface. Similarly, the emitters 156 of the touch panel display screen 150 may be connected to the computing device 101 by way of an output port and may receive output from the processor 102 via an output port interface). 

As to claims 3 and 7, Hara and Newton further disclose the position sensing system of claim 2, wherein the controller is configured to operate the radiation sources and radiation sensors (Newton [0028] as explained in claim 2 Office Action above) to estimate the position of one or more radiation blocking objects on the display surface (Newton [0049] The computer system 101 coupled to the touch panel display screen 150 may include a processor 102 that receives detection signals from the detectors 159. A detection signal may indicate that an energy beam 207 has been detected by a detector 159. If an expected detection signal is not received by the processor 102, the processor 102 may determine that an energy beam 207 has been interrupted by a touch. The processor 102 may execute computer-executable instructions for calculating the position of a touch on the exterior side of the window 404 based on absent detection signals. For example, the processor 102 may determine that two or more intersecting energy beams 207 channeled across the exterior of the window 404 have been interrupted. Based on these absent detection signals, the positions of the intersecting energy beams 207 relative to the window 404, and the angles between the intersecting energy beams 207, the processor 102 may be configured to calculate the position at which the interruption occurred. A more detailed example of a method for calculating a touch position is described below with reference to FIG. 6). 

As to claim 4, Hara further discloses the position sensing system of claim 1, wherein each system module includes two sets of connection pads, wherein each set of connection pads couples with a set of connection points in different module connectors to provide a system communication bus ([0064] Further, as shown in FIG. 8 and FIG. 9, each lateral beam 100H of the module mounting frame 100 has the hollow structure and the inside of each hollow lateral beam 100H is used as a wiring route for a power source cable 100HPC and a signal cable 100HSC). 

As to claim 5, Hara further discloses the position sensing system of claim 1, wherein each system module includes a recess in which one of the module connectors is installed (Fig. 8: engaging members 100H1, 100H2 form a recess). 

As to claim 8, Hara further discloses the position sensing system of claim 1 wherein dimensions of the system modules correspond to dimensions of the display modules (As shown in Figs 6-9). 

As to claim 9, Hara further discloses the position sensing system of claim 1 wherein at least two system modules are mounted to at least some of the mounting brackets ([0099] ... FIG. 19 is a longitudinal cross-sectional right side view with a part in cross section showing a part in cross section by enlarging an example of a display module fixing means particularly in a state before the display modules are assembled in the large-sized display device). 

As to claim 10, Hara further discloses the position sensing system of claim 1 wherein some of the mounting brackets are mounted to two of the display modules and at least two system modules to such mounting brackets (0099] ... FIG. 19 is a longitudinal cross-sectional right side view with a part in cross section showing a part in cross section by enlarging an example of a display module fixing means particularly in a state before the display modules are assembled in the large-sized display device). 

As to claim 11, Hara further discloses the position sensing system of claim 1 wherein at least some of the mounting brackets include alignment elements corresponding to the system modules and wherein the system modules are held in alignment with the display modules ([0062-0066] As shown in FIG. 8 and FIG. 9, on a front-side surface of each lateral beam 100H of the module mounting frame 100, a tongue-like first engaging member 100H1 which projects horizontally and an upwardly-directed hook-like (L-shaped) second engaging member 100H2 are formed....)

As to claim 12, Hara further discloses the position sensing system of claim 1 including edge mounting modules configured to receive two edge system modules ([0062-0066] As shown in FIG. 8 and FIG. 9, on a front-side surface of each lateral beam 100H of the module mounting frame 100, a tongue-like first engaging member 100H1 which projects horizontally and an upwardly-directed hook-like (L-shaped) second engaging member 100H2 are formed.... [0057] In the same manner, the relationship among a length L1H (see FIG. 7A) in the left-and-right direction (horizontal direction) of the display modules xx (the above-mentioned display devices xx1), an inter-beam size LBH (see FIG. 6A) of the plurality of longitudinal beams 100V, and a length LSH (see FIG. 6A) in the left-and-right direction (horizontal direction) of the space 100S is set as LBH>L1H>LSH over the whole width in the longitudinal direction as viewed from the front side of the display module XX (the above-mentioned display device xx1))

As to claim 13, Hara further discloses the position sensing system of claim 1 including corner mounting modules configured to receive at least one corner system module and at least one edge module ([0099] ... FIG. 19 is a longitudinal cross-sectional right side view with a part in cross section showing a part in cross section by enlarging an example of a display module fixing means particularly in a state before the display modules are assembled in the large-sized display device). 

As to claim 14, Hara further discloses the position sensing system of claim 1 including corner mounting modules configured to receive at least one corner system module and at least two edge module ([0099] ... FIG. 19 is a longitudinal cross-sectional right side view with a part in cross section showing a part in cross section by enlarging an example of a display module fixing means particularly in a state before the display modules are assembled in the large-sized display device
xx6, xx7 as two mounting modules for each display device xx1). 

As to claim 15, Hara further discloses the position sensing system of claim 1 wherein the system modules are mounted about the display surface (Application Specification paragraphs [0014], [0032] and [0055] mentioned the subject matter without any further explanation. The Office considers Hara Figs. 3-8 disclose the same limitation). 

As to claim 16, Hara further discloses the position sensing system of claim 1 wherein the system modules surround the display surface (Application Specification paragraphs [0015], [0017], [0033] and [0035], [0056] [0058] mentioned the subject matter without any further explanation. The Office considers Hara Figs. 3-8 disclose the same limitation). 

As to claim 17, Hara further discloses the position sensing system of claim 1 wherein the system modules are mounted adjacent the display surface (Application Specification paragraphs [0016], [0034], and [0057] mentioned the subject matter without any further explanation. The Office considers Hara Figs. 3-8 disclose the same limitation). 

As to claim 18, Hara further discloses the position sensing system of claim 1 wherein at least some of the display modules have a bezel (Fig. 5: waterproof frame 1 f) and at least some of the mounting brackets are mounted to the bezels of the display modules ([0053] After mounting the waterproof frame 1 f on the display device mounting structure 6 (that is, after the above-mentioned waterproof frame mounting step), on a front side of the back plate 1 f 1 of the waterproof frame 1 f, a module mounting frame 100 having a grid shape as viewed from a front side is mounted by screwing or using other general mounting means. After mounting the module mounting frame 100 on the waterproof frame 1 f, the large number of display modules xx (see FIG. 2) are sequentially mounted on the module mounting frame 100 which is mounted on the waterproof frame 1). 

As to claim 19, Hara further discloses the position sensing system of claim 1 wherein at least some of the display modules have frames (Fig. 5: waterproof frame 1 f) and at least some of the mounting brackets are mounted to the frames of the display modules ([0053] After mounting the waterproof frame 1 f on the display device mounting structure 6 (that is, after the above-mentioned waterproof frame mounting step), on a front side of the back plate 1 f 1 of the waterproof frame 1 f, a module mounting frame 100 having a grid shape as viewed from a front side is mounted by screwing or using other general mounting means. After mounting the module mounting frame 100 on the waterproof frame 1 f, the large number of display modules xx (see FIG. 2) are sequentially mounted on the module mounting frame 100 which is mounted on the waterproof frame 1). 

As to claim 20, Hara further discloses the position sensing system of claim 1 wherein at least some of the mounting brackets ([0062] As shown in FIG. 8 and FIG. 9, ... a tongue-like first engaging member 100H1 which projects horizontally and an upwardly-directed hook-like (L-shaped) second engaging member 100H2 are formed) are mounted to the display modules through a flange ([0062] As shown in FIG. 8 and FIG. 9, on a front-side surface of each lateral beam 100H of the module mounting frame 100). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WING H CHOW whose telephone number is (571)272-8873. The examiner can normally be reached 8am-5pm PT, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, amr awad can be reached on 5712727764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WING H CHOW/Examiner, Art Unit 2621